DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed 07/19/2021 has been entered.  Claims 1, 3-11, 13, 15-16, and 18-19 are pending in the application.

Claim Rejections - 35 USC § 102/103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1, 3-11, 13, 15-16, and 18-19 is/are rejected under 35 U.S.C. 102(a)(1) as anticipated by Liang (2009/0095787) or, in the alternative, under 35 U.S.C. 103 as obvious over Liang (2009/0095787) in view of Gross et al. (US 20120097729 A1) and further in view of Kunz et al. (US 20090294505 A1).
Regarding claims 1 and 7, Liang discloses a flywheel-driven setting device (Fig. 1 item 1) comprising a flywheel (Fig. 1 item 2, particularly items 22, 26 can be considered the flywheel as they are all structures which act as a flywheel mechanism in total) which is drivingly connected to a driving element (4/211) in order for a setting element to be driven into a substrate by the driving element during a setting process (Figs. 1-7), in that wherein the flywheel is subdivided into at least two flywheel parts which are movable relative to each other in an axial direction (The flywheel is divided into two parts items 22 and 26 seen as axially movable to each other in Fig. 6b by the arrows at the right of item 26. The flywheel is capable of this motion because of the way in which items 22 and 26 are attached to each other) and wherein the at least one flywheel parts comprise at least one friction-fit geometry (figs. 2 and 4), which is frictionally connected to a complementary friction-fit geometry of the driving element (211), for forming a friction-fit ([0029], figs. 1-7) and Liang further discloses the flywheel-driven setting device according claim 1, wherein the at least two flywheel parts are connected to each other in a non-rotatable but axially movable way by coupling elements (See annotated figure below as well as item 13) and Liang discloses the at least two flywheel parts respectively comprise at least one friction-fit geometry (V shaped grooves mating with driving element 211, figs. 2 and 4), which is frictionally connected to a complementary friction-fit geometry of the driving element, for forming a friction-fit (figs. 2 and 4).


    PNG
    media_image1.png
    382
    570
    media_image1.png
    Greyscale

In the alternative, if it can be argued that Liang fails to disclose the flywheel is subdivided into at least two flywheel parts which are movable relative to each other in an axial direction and the at least two flywheel parts respectively comprise at least one friction-fit geometry, which is frictionally connected to a complementary friction-fit geometry of the driving element, for forming a friction-fit.

Kunz et al. also teaches a flywheel (17) is subdivided into at least two flywheel parts (sub-assemblies 2 having flywheels 17) which are movable relative to each other in an axial direction (pivot relative to each other in an axial direction- note “an axial direction” has not been defined/limited to any particular orientation/direction) and the at least two flywheel parts respectively comprise at least one friction-fit geometry, which is frictionally connected to a complementary friction-fit geometry of the driving element, for forming a friction-fit ([0037-0042], figs. 1-10).
Given the teachings of Liang to have the at least two flywheel parts respectively comprise at least one friction-fit geometry which is frictionally connected to a complementary friction-fit geometry of the driving element, for forming a friction-fit, it would have been obvious before the effective 
Regarding claim 3 which depends on claim 2, Liang further discloses the flywheel-driven setting device according to claim 2, wherein the at least one friction-fit geometry comprises a substantially V-shaped, groove, which can be frictionally connected to a complementary counter-body of the driving element (Fig. 4 item 22 shows a v shaped groove in one perspective view. Fig. 2 item 26 shows v shaped grooves in another perspective view).
Regarding claim 4 which depends on claim 1, Liang further discloses the flywheel-driven setting device according to claim 1, wherein the at least two flywheel parts are two halves of the flywheel. (Fig. 4 item 22 and item 26 being two halves. Examiner notes the broadest reasonable interpretation of a half does not require an exact fifty percent portion. Merriam Webster’s dictionary states a half can be one of a pair)
Regarding claim 5 which depends on claim 1, Liang further discloses the flywheel-driven setting device according to claim 1, wherein the at least two flywheel parts are biased away from each other by at least one spring device. (Fig. 2 item 28) 
Regarding claim 6 which depends on claim 5, Liang further discloses the flywheel-driven setting device according to claim 5, wherein the at least two flywheel parts, which are biased away from each other, are held together in an axial direction by a holding device (The holding device being the multiple structures including but not limited to items 27, 24, 14, 13 that help the flywheel parts stay together). 
Regarding claim 8 which depends on claim 1, Liang further discloses the flywheel-driven setting device according to claim 1, wherein the driving element is subdivided in at least two driving element parts, which are movable relative to each other in an axial direction (Examiner notes the driving element is not positively recited as a claimed limitation, but only a hypothetical object with which the flywheel is capable of interacting. Claim 8 further limits the driving element. Liang is capable of interacting in the claimed manner with the claimed type of driving element inherently because the further limitations on the driving element do not make it such that the flywheel of Liang is incapable of interacting with a driving element as claimed. See MPEP 2114 regarding functional language).
Regarding claim 9 which depends on claim 1, Liang further discloses the flywheel-driven setting device according to claim 1, wherein the driving element comprises at least two complementary friction-fit geometries, which are movable relative to each other to a in an axial direction. (See above regarding limitation of “can be” and the driving element not being a positively claimed structure, but only a structure with which the claimed flywheel is capable of interacting with)
Regarding claim 10, Liang discloses a flywheel and/or driving element for the flywheel-driven setting device of claim 1, (See rejection of claim 1).
Regarding claim 11 which depends on claim 7, Liang further discloses the flywheel-driven setting device of claim 7, wherein the coupling elements comprise coupling pins. (See annotated figure above)
Regarding claim 13 which depends on claim 3, Liang further discloses the at least two flywheel parts are two halves of the flywheel. (See rejection of claim 4)
(See rejection of claim 5)
Regarding claim 16 which depends on claim 4, Liang further discloses the flywheel-driven setting device according to claim 4, wherein the at least two flywheel parts are biased away from each other by at least one spring device. (See rejection of claim 5)
Regarding claim 18 which depends on claim 15, Liang further discloses the flywheel-driven setting device according to claim 15, wherein the at least two flywheel parts, which are biased away from each other, are held together in an axial direction by a holding device. (See rejection of claim 6)
Regarding claim 19 which depends on claim 16, Liang further discloses the flywheel-driven setting device according to claim 16, wherein the at least two flywheel parts, which are biased away from each other, are held together in an axial direction by a holding device. (See rejection of claim 6).

Response to Arguments
Applicant’s arguments, see remarks, filed 07/19/2021, with respect to the objections of claim(s) 6, 8, and 17 have been fully considered and are persuasive due to corrective action.  Therefore, the objections have been withdrawn.  In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., specific orientation of the flywheel parts and the specific direction the flywheel parts are moveable absent any axis/origin to base orientation/direction on and what the flywheel parts are structurally) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).  Examiner suggest better defining “an axial direction” what the “flywheel parts” are structurally.  Also, in the alternative examiner issued a new ground of rejection making applicants arguments with respect to claim(s) 1, 3-11, 13, 15-16, and 18-19 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT LONG whose telephone number is (571)270-3864.  The examiner can normally be reached on M-F, 9am-5pm, 8-9pm (EST).

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hemant Desai can be reached on (571) 272-4458.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ROBERT F LONG/Primary Examiner, Art Unit 3731